Name: 1999/103/EC: Commission Decision of 26 January 1999 relating to the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability (notified under document number C(1999) 109) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  European Union law;  Europe;  insurance
 Date Published: 1999-02-06

 Avis juridique important|31999D01031999/103/EC: Commission Decision of 26 January 1999 relating to the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability (notified under document number C(1999) 109) (Text with EEA relevance) Official Journal L 033 , 06/02/1999 P. 0025 - 0026COMMISSION DECISION of 26 January 1999 relating to the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability (notified under document number C(1999) 109) (Text with EEA relevance) (1999/103/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/166/EEC of 24 April 1972 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles and to the enforcement of the obligation to insure against such liability (1), as last amended by Directive 90/232/EEC (2), and in particular Articles 2(2) and 7(3) thereof,Whereas the present relationships between the national insurers' bureaux of the Member States, Norway, Switzerland, Hungary, the Czech Republic, Slovakia, Iceland and Slovenia as defined in Article 1(3) of Directive 72/166/EEC (bureaux), which collectively provide for the practical means to abolish insurance inspection in the case of vehicles normally based in the territories of the nineteen countries, are governed by the following agreements supplementary to the Uniform Agreement on the Green Card System between national insurers' bureaux of 2 September 1951 (Supplementary Agreements) which were concluded:- on 12 December 1973 between the bureaux of the nine Member States and those of Austria, Finland, Norway, Sweden and Switzerland and extended on 15 March 1986 to the bureaux of Portugal and Spain and on 9 October 1987 to the bureau of Greece,- on 22 April 1974 between the fourteen original signatories of the Supplementary Agreement of 12 December 1973 and the bureau of Hungary,- on 22 April 1974 between the fourteen original signatories of the Supplementary Agreement of 12 December 1973 and the bureau of Czechoslovakia,- on 14 March 1986 between the bureau of Greece and those of Czechoslovakia and Hungary;Whereas the Commission subsequently adopted Decisions 74/166/EEC (3) and 74/167/EEC (4) of 6 February 1974, 75/23/EEC (5) of 13 December 1974, 86/218/EEC (6), 86/219/EEC (7) and 86/220/EEC (8) of 16 May 1986 and 88/367/EEC (9), 88/368/EEC (10) and 88/369/EEC (11) of 18 May 1988 relating to the application of Directive 72/166/EEC requiring each Member State to refrain from making checks on insurance against civil liability in respect of vehicles which are normally based in the European territory of another Member State or in the territories of Hungary, Czechoslovakia, Sweden, Finland, Norway, Austria and Switzerland and which are the subject of the Supplementary Agreements;Whereas the bureaux have reviewed and unified the texts of the Supplementary Agreements and replaced them by a single agreement (the Multilateral Guarantee Agreement) which was concluded on 15 March 1991 in accordance with the principles laid down in Article 2(2) of Directive 72/166/EEC;Whereas the Commission subsequently adopted Decision 91/323/EEC (12) of 30 May 1991 annulling the Supplementary Agreements requiring Member States to refrain from making checks on insurance against civil liability on vehicles which are normally based in the European territory of another Member State or in the territories of Hungary, Czechoslovakia, Sweden, Finland, Norway, Austria and Switzerland, replacing those Supplementary Agreements by the Multilateral Guarantee Agreement as from 1 June 1991;Whereas the Commission adopted Decision 93/43/EEC (13) requiring each Member State, as from 1 January 1993, to refrain from making checks on insurance against civil liability in respect of vehicles which are normally based in the territory of Iceland and which are the subject of the Multilateral Guarantee Agreement between national insurers' bureaux of 15 March 1991;Whereas the bureaux amended, on the basis of the addendum of 17 September 1993, the Multilateral Agreement so as to include the Czech Republic and the Slovak Republic;Whereas the Commission subsequently adopted Decision 97/828/EC (14) of 27 October 1997, pursuant to which application of the Multilateral Guarantee Agreement was extended to Slovenia as from 1 November 1997;Whereas Croatia signed the Multilateral Guarantee Agreement on 17 September 1998,HAS ADOPTED THIS DECISION:Article 1 As from 1 February 1999, each Member State shall refrain from making checks on insurance against civil liability in respect of vehicles which are normally based in the territory of Croatia and which are the subject of the Multilateral Guarantee Agreement between national insurers' bureaux of 15 March 1991.Article 2 Member States shall forthwith inform the Commission of measures taken to apply this Decision.Article 3 This Decision is addressed to the Member States.Done at Brussels, 26 January 1999.For the CommissionMario MONTIMember of the Commission(1) OJ L 103, 2. 5. 1972, p. 1.(2) OJ L 129, 19. 5. 1990, p. 35.(3) OJ L 87, 30. 3. 1974, p. 13.(4) OJ L 87, 30. 3. 1974, p. 14.(5) OJ L 6, 10. 1. 1975, p. 33.(6) OJ L 153, 7. 6. 1986, p. 52.(7) OJ L 153, 7. 6. 1986, p. 53.(8) OJ L 153, 7. 6. 1986, p. 54.(9) OJ L 181, 12. 7. 1988, p. 45.(10) OJ L 181, 12. 7. 1988, p. 46.(11) OJ L 181, 12. 7. 1988, p. 47.(12) OJ L 177, 5. 7. 1991, p. 25.(13) OJ L 16, 25. 1. 1993, p. 51.(14) OJ L 343, 13. 12. 1997, p. 25.